Citation Nr: 0432870	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  01-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
April 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from May 2000 and July 2000 rating decisions from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records 
because the veteran has reported receiving SSD benefits for 
PTSD.  At the May 2002 VA PTSD examination and at the October 
2003 video Board hearing, the veteran reported that he had 
been receiving SSD income.  38 U.S.C.A. § 5103A (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  Full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records when the veteran has provided concrete data 
as to time, place and identity of the health care provider.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Whenever the 
VA attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A.  

In addition, the issue of entitlement to service connection 
for PTSD must be remanded to schedule a VA PTSD examination, 
which is necessary to determine whether PTSD exists 
currently, and if so, whether it resulted from the veteran's 
alleged PTSD stressors or in-service events.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A (West 2002).  At the October 2003 video 
Board hearing, the veteran's representative requested a new 
VA examination for the veteran.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, request the veteran to provide any evidence in his 
possession which might be relevant to his claim, and advise 
the veteran which evidence he is to provide and which 
evidence the VA will attempt to obtain for him.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran's SSD records, including 
related medical records should be 
requested and obtained from the Social 
Security Administration.  Failures to 
respond or negative replies should be 
noted in writing and associated with the 
claims folder.  If the veteran's SSD 
records can't be obtained, inform the 
veteran of the records that could not be 
obtained, including the efforts that were 
made to obtain them, and inform him that 
his appeal will be decided without these 
records unless he is able to present 
them.  Allow the veteran an appropriate 
period of time within which to respond.  



2.  After the completion of Step #1, the 
veteran should be afforded a VA PTSD 
examination.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of a claim.  38 C.F.R. § 3.655 (2003).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
current PTSD, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that any current 
PTSD resulted from being subjected to 
verified rocket and mortar attacks in 
Vietnam in September 1971 and October 
1971, or from any other event during 
active service from March 1971 to April 
1972.  Any opinions expressed by the VA 
examiner must be accompanied by a written 
explanation stating the basis for the 
opinions.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any development 
deemed essential, the issue of 
entitlement to service connection for 
PTSD should be readjudicated based upon 
all evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

5.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




